Citation Nr: 1336873	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service connected residuals of a left fibula fracture and ankle dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954 and from November 1956 to November 1957.

This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision.  In September 2012, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The JMR was premised on a finding that the Veteran should an additional VA medical examination, as the February 2011 VA examination did not adequately address the question of whether the Veteran's back disability was aggravated by his service-connected left ankle disability.  

The JMR also noted that it was unclear whether the VA examiner had been able to review the Veteran's treatment records from the Jackson VA Medical Center, as they were not associated with the claims file until later.

Therefore, a remand is necessary to obtain an addendum VA medical opinion as to the etiology of the Veteran's claimed back disability that considers all VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to the examiner who provided the VA examination in February 2011, or if she is unavailable, to another VA examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed.
 
The examiner should specifically review the treatment records from September 1996 to February 2011 submitted by the Jackson VA Medical Center.  

The examiner should answer the following questions:
 
a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability either began during or was caused by his military service.

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was either caused or aggravated by his service-connected left ankle disability.  

Aggravation in this case would mean that the Veteran's back disability was permanently worsened by his service connected left ankle disability and that such worsening was beyond the natural progression of the back condition.
 
If the examiner concludes that the Veteran's service-connected left ankle disability aggravated his back disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

A complete rationale is required for all opinions rendered.  

2.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



